Case 1:17-cr-00630-ER Document 245-2 Filed 03/25/20 Page 1 of 4




           (;+,%,7%
Case 1:17-cr-00630-ER Document 245-2 Filed 03/25/20 Page 2 of 4




                                                          MS_USAO_00000036
Case 1:17-cr-00630-ER Document 245-2 Filed 03/25/20 Page 3 of 4




                                                          MS_USAO_00000037
Case 1:17-cr-00630-ER Document 245-2 Filed 03/25/20 Page 4 of 4




                                                          MS_USAO_00000038
